                      Case 13-26329                 Doc 58           Filed 03/05/19 Entered 03/05/19 14:33:06                                      Desc Main
                                                                      Document     Page 1 of 14




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Carmelo J. Amella                                                               §           Case No. 13-26329
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    06/27/2013 . The undersigned trustee was appointed on 06/27/2013 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               80,186.24

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        20,046.56
                                                     Bank service fees                                                               2,447.57
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               57,692.11

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 13-26329                  Doc 58          Filed 03/05/19 Entered 03/05/19 14:33:06                                      Desc Main
                                                         Document     Page 2 of 14




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/27/2016 and the
      deadline for filing governmental claims was 07/27/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 7,259.31 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 7,259.31 , for a total compensation of $ 7,259.31 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 94.49 , for total expenses of $ 94.49 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/31/2018                                     By:/s/RONALD R. PETERSON
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                          Case 13-26329             Doc 58     Filed 03/05/19 Entered 03/05/19 14:33:06                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 14AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              13-26329                         ABG            Judge:        A. Benjamin Goldgar                          Trustee Name:                      RONALD R. PETERSON
Case Name:            Carmelo J. Amella                                                                                          Date Filed (f) or Converted (c):   06/27/2013 (f)
                                                                                                                                 341(a) Meeting Date:               08/13/2013
For Period Ending:    10/31/2018                                                                                                 Claims Bar Date:                   07/27/2016


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Single Family Dwelling 2826 S. Emerald Street Chicago, IL 60                         92,498.00                       0.00                                                       0.00                        FA

     **Amount of secured claim includes 2nd mortgage with
     MetroBank
  2. Two Flat 2979 S. Loomis Chicago, IL 60608                                            71,013.00                 32,131.08                                                  5,007.38                          FA

     **Cross collateralized by 2nd mortgage with MetroBank
  3. 3 Units 3622 S. Union Chicago, IL 60609                                              93,750.00                 35,806.06                                                 75,178.86                          FA

     **Cross collateralized by 2nd mortgage with MetroBank
  4. Metro Bank Checking Account                                                             100.00                    100.00                                                        0.00                        FA
  5. Household goods and furnishings                                                       1,200.00                  1,200.00                                                        0.00                        FA
  6. Wearing apparel                                                                         100.00                    100.00                                                        0.00                        FA
  7. United Brotherhood of Electrical Workers, Local 134 Pension                          Unknown                         0.00                                                       0.00                        FA
  8. Firearm Owner's Identification Card                                                       0.00                       0.00                                                       0.00                        FA
  9. 2006 Toyota Tacoma                                                                   16,000.00                 16,000.00                                                        0.00                        FA
 10. 2001 Infiniti QX4                                                                     4,500.00                  4,500.00                                                        0.00                        FA
 11. Workers' Compensation Claim (July 2012)                                              50,000.00                 50,000.00                                                        0.00                        FA

     Permanent Partial Disability
     Claim # B208060195300001TC


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $329,161.00              $139,837.14                                                 $80,186.24                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                  Page:   2
                                        Case 13-26329                Doc 58         Filed 03/05/19 Entered 03/05/19 14:33:06
April 8, 2018: I am waiting for creditors to file claims in the estate. I would hate to return the money to the debtor.
                                                                                                                                                      Desc Main
                                                                                     Document     Page 4 of 14
April 22, 2017: Using an asset finder, we made a recovery of $60,000 from unclaimed funds from a surplus from a mortgage foreclosure. I will close the estate in about 90 days.
                                                                                                                                                                                  Exhibit A
April 26, 2016. I have told icholas allen, my associate attorney, to retain himself to be the Trustee s lawyer.

April 25, 2016. I discovered a surplus in two real estate foreclosures. I have already collected $5,000, and am waiting to collect $75,000 more from state court.

This case involves two pieces of real property where the stay was lifted and the mortgage foreclosure proceeded. For only the second time in my career as a Trustee, there were
surpluses in each case. I have already recovered $5,000 from the first property, but I believe I can get $75,000 from the other property.




Initial Projected Date of Final Report (TFR): 12/30/2016               Current Projected Date of Final Report (TFR): 07/01/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                       Page:           1
                                         Case 13-26329                 Doc 58 Filed 03/05/19
                                                                                           FORM 2Entered 03/05/19 14:33:06                                   Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-26329                                                                                                 Trustee Name: RONALD R. PETERSON                                           Exhibit B
      Case Name: Carmelo J. Amella                                                                                              Bank Name: Associated Bank
                                                                                                                       Account Number/CD#: XXXXXX8851
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX3653                                                                                   Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/31/2018                                                                                  Separate Bond (if applicable):


       1                2                               3                                                 4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                          Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                            ($)
   04/11/16                        Clerk of the Circuit Court                  Surplus from Foreclsoure Sale                           1110-001                  $5,000.00                                 $5,000.00

   04/11/16             2          Clerk of the Circuit Court                  Foreclsoure Surplus                                     1110-000                  $5,007.38                               $10,007.38

   04/11/16                        Clerk of the Circuit Court                  Surplus from Foreclsoure Sale                           1110-000                ($5,000.00)                                 $5,007.38
                                                                               Reversal
                                                                               Wrong amount of deposit
   05/06/16                        Associated Bank                             Bank Service Fee under 11                               2600-000                                          $10.00            $4,997.38
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   06/07/16                        Associated Bank                             Bank Service Fee under 11                               2600-000                                          $10.00            $4,987.38
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   07/07/16             3          Dorothy Brown, Clerk of the Circuit Court   Foreclsoure Surplus                                     1110-000                $75,178.86                                $80,166.24
                                   of Cook County                              14 CH 6874
                                   Real Estte Surplus Fund
                                   Daley Center 60602
   07/08/16                        Associated Bank                             Bank Service Fee under 11                               2600-000                                          $10.00          $80,156.24
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   08/05/16                        Associated Bank                             Bank Service Fee under 11                               2600-000                                          $97.51          $80,058.73
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   08/29/16           1001         Urban asset Recovery Solutions              Professional Fees                                       2990-001                                     $20,046.56           $60,012.17
                                                                               Asset Finder Surplus after
                                                                               foreclosure
   09/08/16                        Associated Bank                             Bank Service Fee under 11                               2600-000                                         $119.01          $59,893.16
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   10/07/16                        Associated Bank                             Bank Service Fee under 11                               2600-000                                         $115.02          $59,778.14
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   10/11/16           1001         Urban asset Recovery Solutions              Professional Fees Reversal                              2990-000                                    ($20,046.56)          $79,824.70
                                                                               Asset Finder Surplus after
                                                                               foreclosure
   10/17/16           1002         Urban Asset Recovery Solutions, LLC         Asset Finder                                            2990-001                                     $20,046.56           $59,778.14



        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                       Page Subtotals:                                                          $80,186.24           $20,408.10
                                                                                                                                                                                                  Page:           2
                                         Case 13-26329                 Doc 58 Filed 03/05/19
                                                                                           FORM 2Entered 03/05/19 14:33:06                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-26329                                                                                            Trustee Name: RONALD R. PETERSON                                           Exhibit B
      Case Name: Carmelo J. Amella                                                                                         Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX8851
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3653                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/31/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   10/19/16           1002         Urban Asset Recovery Solutions, LLC       Asset Finder Reversal                                2990-000                                    ($20,046.56)          $79,824.70
                                                                             Wrong Payee Name
   10/19/16           1003         Urban Asset Recovery                      Asset Finder                                         2990-000                                     $20,046.56           $59,778.14
                                                                             Foreclosed Property with a
                                                                             surplus
   11/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $117.72          $59,660.42
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $85.85          $59,574.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $88.57          $59,486.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $88.45          $59,397.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $79.76          $59,317.79
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $88.19          $59,229.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/05/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $85.22          $59,144.38
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $87.92          $59,056.46
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $84.97          $58,971.49
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $87.69          $58,883.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $87.54          $58,796.26
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                             $0.00              $981.88
                                                                                                                                                                                                  Page:           3
                                         Case 13-26329                 Doc 58 Filed 03/05/19
                                                                                           FORM 2Entered 03/05/19 14:33:06                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-26329                                                                                            Trustee Name: RONALD R. PETERSON                                           Exhibit B
      Case Name: Carmelo J. Amella                                                                                         Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX8851
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3653                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/31/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   10/06/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $84.60          $58,711.66
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $87.28          $58,624.38
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $84.35          $58,540.03
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $87.03          $58,453.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $86.91          $58,366.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $78.38          $58,287.71
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $86.66          $58,201.05
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $83.73          $58,117.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $86.40          $58,030.92
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $83.49          $57,947.43
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $86.16          $57,861.27
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $86.02          $57,775.25
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                             $0.00           $1,021.01
                                                                                                                                                                                                  Page:           4
                                         Case 13-26329                 Doc 58 Filed 03/05/19
                                                                                           FORM 2Entered 03/05/19 14:33:06                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-26329                                                                                              Trustee Name: RONALD R. PETERSON                                         Exhibit B
      Case Name: Carmelo J. Amella                                                                                          Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8851
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX3653                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/31/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $83.14          $57,692.11
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $80,186.24           $22,494.13
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $80,186.24           $22,494.13
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $80,186.24           $22,494.13




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                             $0.00               $83.14
                                                                                                                                                                                                Page:           5
                                         Case 13-26329                 Doc 58 Filed 03/05/19
                                                                                           FORM 2Entered 03/05/19 14:33:06                            Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-26329                                                                                            Trustee Name: RONALD R. PETERSON                                         Exhibit B
      Case Name: Carmelo J. Amella                                                                                        Bank Name: Axos Bank
                                                                                                                 Account Number/CD#: XXXXXX0292
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX3653                                                                            Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/31/2018                                                                           Separate Bond (if applicable):


       1                2                              3                                            4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
                                   No Transactions                                                                                                                                                      $0.00



                                                                                                           COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                           $0.00                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                   Page Subtotals:                                                             $0.00                $0.00
                                                                                                                                                           Page:     6
                                 Case 13-26329    Doc 58          Filed 03/05/19 Entered 03/05/19 14:33:06         Desc Main
                                                                   Document     Page 10 of 14
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0292 - Checking                                              $0.00                  $0.00                 $0.00
                                            XXXXXX8851 - Checking                                        $80,186.24               $22,494.13           $57,692.11
                                                                                                         $80,186.24               $22,494.13           $57,692.11

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $80,186.24
                                            Total Gross Receipts:                     $80,186.24




UST Form 101-7-TFR (5/1/2011) (Page: 10)                            Page Subtotals:                                       $0.00                $0.00
                  Case 13-26329             Doc 58        Filed 03/05/19 Entered 03/05/19 14:33:06         Desc Main
                                                           Document     Page 11 of 14
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 13-26329                                                                                                   Date: October 31, 2018
Debtor Name: Carmelo J. Amella
Claims Bar Date: 7/27/2016


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled           Claimed            Allowed
           RONALD R. PETERSON                 Administrative                                      $0.00          $7,259.31          $7,259.31
100        JENNER & BLOCK LLP                 Payment Status:
2100       CHICAGO, IL 60654-3456             Valid To Pay




           RONALD R. PETERSON                 Administrative                                      $0.00             $94.49             $94.49
100        JENNER & BLOCK LLP                 Payment Status:
2200       CHICAGO, IL 60654-3456             Valid To Pay




           JENNER & BLOCK                     Administrative                                      $0.00            $177.37            $177.37
100        353 N. CLARK STREET                Payment Status:
3120       CHICAGO, IL 60654-3456             Valid To Pay




           JENNER & BLOCK                     Administrative                                      $0.00         $13,037.00         $13,037.00
100        353 N. CLARK STREET                Payment Status:
3120       CHICAGO, IL 60654-3456             Valid To Pay




1          Commonwealth Edison Company        Unsecured          Date Filed: 08/01/2017           $0.00            $321.13            $321.13
350        Attn: Bankruptcy Department        Payment Status:
7200       1919 Swift Drive                   Valid To Pay
           Oakbrook Terrace, Il 60523


2          City Of Chicago                    Unsecured          Date Filed: 08/07/2017           $0.00          $6,917.59          $6,917.59
350        121 N. Lasalle St., Suite 400      Payment Status:
7200       Chicago, Il 60602                  Valid To Pay




3          Byline Bank                        Unsecured          Date Filed: 08/18/2017           $0.00       $167,943.61         $167,943.61
350        C/O Robert Wilson                  Payment Status:
7200       180 N. Lasalle St. Ste. 300        Valid To Pay
           Chicago, Il 60601


4          Byline Bank                        Unsecured          Date Filed: 08/18/2017           $0.00       $103,148.82         $103,148.82
350        C/O Robert Wilson                  Payment Status:
7200       180 N. Lasalle St. Ste. 300        Valid To Pay
           Chicago, Il 60601


           Case Totals                                                                            $0.00       $298,899.32         $298,899.32
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                 Printed: October 31, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 13-26329              Doc 58     Filed 03/05/19 Entered 03/05/19 14:33:06             Desc Main
                                               Document     Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 13-26329
     Case Name: Carmelo J. Amella
     Trustee Name: RONALD R. PETERSON
                         Balance on hand                                              $               57,692.11

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: RONALD R. PETERSON                $         7,259.31 $                0.00 $         7,259.31
      Trustee Expenses: RONALD R.
      PETERSON                                        $               94.49 $             0.00 $             94.49
      Attorney for Trustee Expenses: JENNER &
      BLOCK                                   $                13,214.37 $                0.00 $      13,214.37
                 Total to be paid for chapter 7 administrative expenses               $               20,568.17
                 Remaining Balance                                                    $               37,123.94


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 13-26329             Doc 58   Filed 03/05/19 Entered 03/05/19 14:33:06             Desc Main
                                             Document     Page 13 of 14




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:


                                                             NONE




             Tardily filed claims of general (unsecured) creditors totaling $ 278,331.15 have been allowed
     and will be paid pro rata only after all allowed administrative, priority and timely filed general
     (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 13.3
     percent.

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Commonwealth Edison
     1                    Company                     $          321.13 $              0.00 $             42.83
     2                    City Of Chicago             $        6,917.59 $              0.00 $            922.67
     3                    Byline Bank                 $      167,943.61 $              0.00 $        22,400.40
     4                    Byline Bank                 $      103,148.82 $              0.00 $        13,758.04
                 Total to be paid to tardy general unsecured creditors                $               37,123.94
                 Remaining Balance                                                    $                     0.00




UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 13-26329              Doc 58   Filed 03/05/19 Entered 03/05/19 14:33:06           Desc Main
                                             Document     Page 14 of 14




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
